 Case: 2:21-cv-00206-MHW-KAJ Doc #: 1-2 Filed: 11/20/19 Page: 1 of 6 PAGEID #: 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION


J.H.


      Plaintiff,

vs.                                                     Case No:    Rj   -
                                                                         ^   •   .   V;
Ohio Dept of Job and Family Services,                   Judge:
and Kimberly L. Hall, Director, individually,
and in official capacity;

Ohio Dept of Medicaid, and Maureen                      COMPLAINT
M. Corcoran, Director, individually,
and in official capacity

Ohio Dept of Developmental Disabilities,
and Jeffrey Davis, Director, individually,                  '' 19 C1/ 99^
and in official capacity

Office of the Ohio Governor, and
Richard Michael DeWine, Governor,
individually, and in official capacity

Office of the Ohio Attorney General,
and David Anthony Yost, Attorney General,
 individually, and in official capacity

Opportunities for Ohioans with Disabilities,
and Kevin L. Miller, Director, individually,
and in official capacity

Ohio Bureau of Motor Vehicles, and
Thomas J. Stickrath, Director, individually,
and in official capacity

The Scioto Department of Job and
Family Services, and Paige Robbins,
Director, individually, and in
official capacity
Case: 2:21-cv-00206-MHW-KAJ Doc #: 1-2 Filed: 11/20/19 Page: 2 of 6 PAGEID #: 8
Case: 2:21-cv-00206-MHW-KAJ Doc #: 1-2 Filed: 11/20/19 Page: 3 of 6 PAGEID #: 9
Case: 2:21-cv-00206-MHW-KAJ Doc #: 1-2 Filed: 11/20/19 Page: 4 of 6 PAGEID #: 10
Case: 2:21-cv-00206-MHW-KAJ Doc #: 1-2 Filed: 11/20/19 Page: 5 of 6 PAGEID #: 11
Case: 2:21-cv-00206-MHW-KAJ Doc #: 1-2 Filed: 11/20/19 Page: 6 of 6 PAGEID #: 12
